Case 2:20-cv-02586-GW-E Document 62 Filed 02/03/21 Page 1of1 Page ID #:388

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-2586-GW-Ex Date _February 3, 2021
Title Arconic, Inc., et al. v. Cal-Tron Plating, Inc., et al. Page 1of1

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS — COURT ORDER

The Court has received Defendant Mid West Fabricating Co.’s Request for Clarification
of the Court’s Order Granting Plaintiffs’ Motion to Stay Pending Appeal (“Request”) (Docket No.
60) and Plaintiffs’ Response (Docket No. 61). On June 1, 2020, Plaintiffs moved to stay this case
pending the outcome of the appeal of this Court’s statute-of-limitations ruling in a related action:
Arconic Inc. et al. v APC Investment Co, et al., Case No. 2:14-cv-06456 GW-(Ex.)
(“Arconic’”). See Docket No. 33. Said motion included an attached proposed order (“Proposed
Order”) granting the stay and including a number of concomitant conditions (e.g. “The stay shall
commence upon entry of this Order and automatically terminate the earlier of: (a) 30 days
following the date that the Ninth Circuit’s decision in Arconic becomes final and non-appealable,
or (b) December 1, 2020.”). See Docket No. 33-2.

On June 26, 2020, the Court granted the motion to stay and issued a written ruling. See
Docket No. 56. In granting the motion, the Court did not adopt the language from Plaintiffs’
Proposed Order but merely stated that it “GRANTS the motion for a stay.” The Request seeks a
clarification as to whether the Court, in granting Plaintiffs’ motion for a stay, also intended to
adopt sub silentio the conditions delineated in the Proposed Order. This Court would not adopt
sub silentio mandatory obligations as it would raise some due process issues. Thus, the answer to
the Request is “no.”

However, there does remain a problem in that the Court did not set up another specific date
as to when the stay would terminate. The Court would require the parties to file a proposed
scheduling order by February 11, 2021 and the Court will set a status/scheduling conference for
February 18, 2021, at 8:30.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
